TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 10, 2013



                                      NO. 03-10-00496-CV


      Daniel J. McAtee, Laura Spoor, William and Sandy Fivecoat, Jeffrey S. Perry,
    William and Anita Mennucci, Tal Tversky, Amanda and William Dreux LaViolette,
           Joey Tsai, Aaron Wine, and Michael and Felicia Adams, Appellants

                                                 v.

                                    City of Austin, Appellee




        APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that the appellants did not present a claim constituting

reversible error: IT IS THEREFORE considered, adjudged and ordered that the judgment of

the trial court is in all things affirmed. It is FURTHER ordered that the appellants pay all costs

relating to this appeal, both in this Court and the court below; and that this decision be certified

below for observance.